COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Chikevia Rena Roberts v. The State of Texas

Appellate case number:    01-12-00723-CR
                          01-12-00724-CR
                          01-12-00725-CR

Trial court case number: 1305295, 1305843 & 1305927

Trial court:              337th District Court of Harris County

        The records in these appeals were due on September 4, 2012. The clerk’s records were
filed on August 30, 2012. The reporter’s records have not been filed.

        On September 19, 2012, the Clerk notified appellant that the court reporter responsible
for preparing the records in these appeals had informed the Court that appellant had not made
arrangements to pay for the records. The Clerk further notified appellant that unless the Court
received written evidence that appellant had paid for or made arrangements to pay for the records
within 20 days of the date of the notice the Court might consider and decide those issues or
points that do not require a reporter’s record. See TEX. R. APP. P. 37.3(c).

        The 20 days expired, and the Clerk sent an additional notice to appellant on October 30,
2012, notifying appellant that unless the Court received written evidence that appellant had paid
for or made arrangements to pay for the records within 5 days of the date of the second notice the
Court would consider and decide those issues or points that do not require a reporter’s record.
See TEX. R. APP. P. 37.3(c).

       The deadline for response has expired, and no written evidence that the appellant has paid
or made arrangements to pay for the records has been filed with this Court. Accordingly, the
Court will consider and decide those issues or points that do not require reporter’s records for a
decision.

       Appellant’s briefs are ORDERED to be filed within 30 days of the date of this order.
          Appellee’s briefs are ORDERED to be filed within 30 days of the filing of appellant’s
briefs.

          It is so ORDERED.

Judge’s signature: /s/ Justice Evelyn V. Keyes
                    Acting individually  Acting for the Court


Date: November 30, 20125